Citation Nr: 0844851	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia and arthritis, right knee, status-post chronic 
anterior cruciate ligament (ACL) tear, partial meniscectomy, 
synovectomy, and total knee replacement, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1978 and from October 1981 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In a notice of disagreement, dated in August 2005, the 
veteran alleged that he was unable to work since 1998.  This 
correspondence reasonably raises an issue of entitlement to a 
total disability rating for individual unemployability 
(TDIU).  In his substantive appeal and accompanying 
correspondence, received in February 2007, the veteran noted 
that his right knee disability had aggravated his back, hips, 
shoulders and feet.  The veteran also indicated he wished to 
file service connection claims for acute renal failure, 
fatigue, depression, and mental anguish as secondary to his 
service-connected knee disability.  The Board has no 
jurisdiction over these issues at this time, but refers them 
to the AOJ for proper adjudication.  

Also in the veteran's substantive appeal, he decline to check 
a box indicating that he wished to appeal all issues listed 
on his statement of the case and instead checked a box 
indicating he was appealing only the issues listed.  Beneath 
that, the veteran listed the rating of the right knee as the 
issue he was appealing.  However, on the reverse side of the 
substantive appeal, the veteran asserted he should be due an 
increase on his left knee too.  An increased rating for left 
knee degenerative joint disease was listed on the statement 
of the case.  In a VA Form 8 dated in June 2007, the RO 
certified both issues to the Board. 

VA rules require that a veteran file a timely substantive 
appeal to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202 
(2008).  When a statement of the case identifies several 
issues, the substantive appeal must indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  Id.  Here, the 
Board finds that the veteran's references to his left knee on 
the substantive appeal satisfy the criteria needed to perfect 
his appeal for that issue, notwithstanding that he 
specifically indicated he was only appealing the right knee 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed the claims presently on appeal in November 
2004.  During the course of this appeal, the veteran 
underwent right knee arthroscopy in November 2004 and a right 
total knee arthroplasty in September 2006, qualifying him for 
total temporary ratings for convalescence.  Effective 
November 30, 2004, the veteran was assigned a temporary total 
for his right knee disability; on January 1, 2005, the rating 
returned to 30 percent.  On September 12, 2006, the veteran 
was again assigned a temporary total for his right knee 
disability and on November 1, 2007, the rating was returned 
to 30 percent.  Both surgeries were conducted at the 
Louisville, VAMC.  

In correspondence submitted with his substantive appeal in 
February 2007, the veteran explained that he had been seen 
for follow-up treatment in November and December after his 
knee replacement.  Also in that document, the veteran stated 
he was to have a magnetic resonance imaging (MRI) taken of 
his left knee in March 2007.

VA's duty to assist requires VA to obtain relevant records in 
the custody of federal departments or agencies, such as VA 
facilities.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  Here, the agency of original 
jurisdiction (AOJ) had been informed of the existence of 
additional records of treatment for the left knee disability 
before it certified the appeal to the Board in June 2007.  
Thus, the AOJ a duty to obtain these records.  The case must 
be remanded so that these records could be associated with 
the claims file.  

VA's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the veteran was 
provided with such an examination in June 2005.  The duty to 
provide a contemporaneous examination, however, arises when 
the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 38 C.F.R. 
§ 3.327(a) (2008).  An examination which was adequate for 
purposes of determination of the claim by the agency of 
original jurisdiction will ordinarily be adequate for 
purposes of the Board's determination, except to the extent 
that the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the 
examination.  VAOPGCPREC 11-95.  

In his substantive appeal and accompanying correspondence, 
dated in February 2007, the veteran asserted that his 
disabilities had gotten worse during the course of this 
appeal.  The veteran's assertions, coupled with the fact that 
he had undergone a total right knee arthroplasty since the 
examination, which was conducted more then three years ago, 
warrants another VA examination.  

During the course of this appeal, the Court handed down a 
decision concerning claims for increased ratings.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Pursuant to 
Vazquez-Flores, for an increased-compensation claim, VCAA 
requires, at a minimum, that VA notify the claimant that the 
evidence demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. at 43.

Here, the veteran was provided with VCAA notice pertaining to 
his increased rating claims in correspondence dated in May 
2005 and March 2006.  In these correspondences, the AOJ did 
not notify the veteran of the criteria necessary for 
establishing entitlement to higher ratings under the 
Diagnostic Codes under which the veteran's knee disabilities 
were rated-Diagnostic Codes 5010-5260 and 5010-5257.  
Moreover, the AOJ did not notify the claimant that he could 
support his claim with evidence demonstrating the effect his 
disability had on his daily life.  Id.  This notice, 
therefore, was deficient.

The Board recognizes that VCAA notice defects may be remedied 
by showing a lack of prejudice by demonstrating that any 
defect was cured by actual knowledge on the part of the 
claimant.  See Sanders v. Nicholson, 487 F.3d 881, 892 (Fed. 
Cir. 2007).  Unfortunately, the Board is unable to make such 
a conclusion here.  In his notice of disagreement, received 
in August 2005, he made statements indicating he 
misunderstood the RO's May 2005 correspondence.  In the 
notice of disagreement, the veteran explained that in the 
RO's May 2005 correspondence, they told him they were working 
on his bilateral knee compensation and needed additional 
information.  The veteran recalled that the RO asked him 
about a claim for an elbow disorder, but did not ask about 
for more information on his knees.  Thus, it appeared that 
the veteran felt that he had only been asked at that time to 
submit evidence regarding the elbow claim at that time.  

Moreover, in the correspondence submitted with his 
substantive appeal in February 2007, he indicated he did not 
understand why he got a "new" rating on his right knee.  
Presumably, the veteran was referring to the RO's decision to 
grant a temporary total rating, which was in effect at that 
time.  Thus, it appears that the veteran was not familiar 
with the specific rating criteria for temporary total ratings 
or the schedular criteria for his service-connected knee 
disabilities.  On remand, the veteran must be provided with 
notice of these criteria.  See 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Codes 5010, 5260, and 5257 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a medical 
examination to determine the current 
severity of his service-connected 
chondromalacia and arthritis, right knee, 
status-post chronic ACL tear, partial 
meniscectomy, synovectomy, and total knee 
replacement and degenerative joint disease 
of the left knee.

2.  Obtain any VAMC treatment records 
pertaining to the veteran's left and right 
knees after December 2006.  

3.  Provide the veteran with VCAA notice 
for his claims for increased ratings for 
his service-connected left and right knee 
disabilities.  The veteran should be asked 
to provide evidence or information 
demonstrating the effect that worsening 
has on the veteran's employment and daily 
life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The text of Diagnostic 
Codes 5010, 5256, 5257, 5260, 5261, and 
5262 should be included.  See 38 C.F.R. 
§ 4.71a (2008).  The criteria for 
establishing entitlement to temporary 
total disability ratings for convalescence 
purposes should also be included.  See 
38 C.F.R. § 4.30 (2008).  

4.  Thereafter, the veteran's claims of 
entitlement to higher ratings for his 
service-connected left and right knee 
disabilities should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




